     Case 2:18-cv-09298-SJO-AS Document 1 Filed 10/30/18 Page 1 of 9 Page ID #:1



 1     LAQUER, URBAN, CLIFFORD & HODGE LLP
       Michael Y. Jung, State Bar No. 245260
 2       Email: mjung@luch.com
 3     225 South Lake Avenue, Suite 200
       Pasadena, California 91101-3030
 4     Telephone: (626) 449-1882
       Facsimile: (626) 449-1958
 5

 6
       Counsel for Plaintiffs, Trustees of the
       Operating Engineers Pension Trust, et al.
 7

 8                                  UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11     TRUSTEES OF THE OPERATING                       CASE NO.: 2:18-cv-09298
       ENGINEERS PENSION TRUST,
12     TRUSTEES OF THE OPERATING
13
       ENGINEERS LOCAL 12 DEFINED                      COMPLAINT FOR:
       CONTRIBUTION TRUST, TRUSTEES
14     OF THE OPERATING ENGINEERS                      BREACH OF WRITTEN
       HEALTH AND WELFARE FUND,                        COLLECTIVE BARGAINING
15     TRUSTEES OF THE OPERATING                       AGREEMENT AND VIOLATION OF
       ENGINEERS VACATION-HOLIDAY                      ERISA § 515 [29 U.S.C. § 1145]
16     SAVINGS TRUST, TRUSTEES OF THE
17     OPERATING ENGINEERS TRAINING
       TRUST, FUND FOR CONSTRUCTION
18     INDUSTRY ADVANCEMENT,
       ENGINEERS CONTRACT
19     COMPLIANCE COMMITTEE FUND,
20
       and SOUTHERN CALIFORNIA
       PARTNERSHIP FOR JOBS FUND,
21
                      Plaintiffs,
22
                 v.
23

24     GAUDENTI & SONS CORPORATION,
       a California corporation,
25
                      Defendant.
26

27

28

                                                   1
                                              COMPLAINT
       1287284
     Case 2:18-cv-09298-SJO-AS Document 1 Filed 10/30/18 Page 2 of 9 Page ID #:2



 1               Plaintiffs Trustees of the Operating Engineers Pension Trust, Trustees of the
 2     Operating Engineers Local 12 Defined Contribution Trust, Trustees of the Operating
 3     Engineers Health and Welfare Fund, Trustees of the Operating Engineers Vacation-
 4     Holiday Savings Trust, Trustees of the Operating Engineers Training Trust, Fund for
 5     the Construction Industry Advancement, Engineers Contract Compliance Committee
 6     Fund, and Southern California Partnership for Jobs Fund, complain and allege:
 7                                   JURISDICTION AND VENUE
 8               1.    This Court has jurisdiction of this case pursuant to section 502(e)(1) of
 9     the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29
10     U.S.C. §1132(e)(1)], which grants the United States District Courts jurisdiction over
11     civil actions brought by a fiduciary pursuant to section 502(a)(3) of ERISA [29 U.S.C.
12     §1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee
13     benefit plan governed by ERISA. Such jurisdiction exists without respect to the
14     amount in controversy or the citizenship of the parties, as provided in section 502(f) of
15     ERISA [29 U.S.C. §1132(f)].
16               2.    This Court also has jurisdiction of this case pursuant to section 301(a) of
17     the Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C.
18     §185(a)], which grants the United States original jurisdiction over suits for violation
19     of contracts between an employer and a labor organization in an industry affecting
20     commerce, without respect to the amount in controversy and the citizenship of the
21     parties.
22               3.    Venue is proper in this Court pursuant to section 502(e)(2) of ERISA
23     [29 U.S.C. §1132(e)(2)], and section 301(a) of the LMRA [29 U.S.C. §185(a)], in that
24     this is the district in which the Plaintiffs’ trust funds are administered, in which the
25     relevant acts took place, and in which moneys are due and payable.
26               4.    To the extent this Complaint sets forth any state law claims, this Court
27     has supplemental jurisdiction over those claims pursuant to 28 U.S.C. §1367(a).
28

                                                     2
                                                COMPLAINT
       1287284
     Case 2:18-cv-09298-SJO-AS Document 1 Filed 10/30/18 Page 3 of 9 Page ID #:3



 1                                              PARTIES
 2               5.    Plaintiffs, Trustees of the Operating Engineers Pension Trust, Trustees of
 3     the Operating Engineers Local 12 Defined Contribution Trust, Trustees of the
 4     Operating Engineers Health and Welfare Fund, Trustees of the Operating Engineers
 5     Vacation-Holiday Savings Trust, and Trustees of the Operating Engineers Training
 6     Trust (collectively, the “Trustees”) are the trustees of four express trusts (the “Trusts”)
 7     created pursuant to written declarations of trust (the “Trust Agreements”) between the
 8     International Union of Operating Engineers, Local Union No. 12 (“Local 12”), and
 9     various multiemployer associations in the construction industry in Southern California
10     and Southern Nevada. The Trusts are now, and were at all times material to this
11     action, labor-management multiemployer trusts created and maintained pursuant to
12     section 302(c)(5) of the LMRA [29 U.S.C. § 186(c)(5)]. The Trustees, as trustees of
13     the Trusts, are “fiduciar[ies]” with respect to the Trusts as defined in section 3(21)(A)
14     of ERISA [29 U.S.C. § 1002(21)(A)].               Plaintiff Fund for Construction Industry
15     Advancement is an employer established and administered trust formed and created to
16     protect and expand the interests of the construction industry. Plaintiff Engineers
17     Contract Compliance Committee Fund is established by Local 12 in accordance with
18     Section 6(b) of the Labor Management Cooperation Act of 1978 in order to improve
19     job security and organizational effectiveness.              Plaintiff Southern California
20     Partnership for Jobs Fund is an industry-wide advancement fund established by the
21     employers and Local 12. Collectively, all plaintiffs are referred to herein as the
22     “Plaintiffs.”
23               6.    At all times material herein, Local 12 has been a labor organization
24     representing employees in the building and construction industry in Southern
25     California and Southern Nevada, and a labor organization representing employees in
26     an industry affecting commerce within the meaning of § 301(a) of the Labor-
27     Management Relations Act of 1947, as amended [29 U.S.C. § 185(a)].
28

                                                     3
                                                COMPLAINT
       1287284
     Case 2:18-cv-09298-SJO-AS Document 1 Filed 10/30/18 Page 4 of 9 Page ID #:4



 1               7.    Plaintiffs are informed and believe, and thereon allege, that at all times
 2     material herein defendant Gaudenti & Sons Corporation (hereinafter “Gaudenti”) has
 3     been a corporation organized and existing by virtue of the laws of the State of
 4     California with its principal place of business located in San Pedro, California.
 5     EXECUTION OF BARGAINING AGREEMENT AND STATUS OF PARTIES
 6               8.    On or about September 4, 1985, Gaudenti executed and delivered a
 7     written collective bargaining agreement (“Agreement”) to Local 12, whereby
 8     Gaudenti agreed to be bound by the terms and conditions, with certain exceptions, of
 9     certain written and existing collective bargaining agreements between various
10     multiemployer associations and Local 12. In particular, Gaudenti agreed to be bound
11     by the written Master Labor Agreement (“Master Agreement”) in effect between
12     Local 12 and Southern California Contractors Association, Inc. (“Association”). On
13     or about September 4, 1985, Gaudenti also signed written acknowledgments and
14     acceptances of each of the Trust Agreements.
15               9.    At all times since at least September 4, 1985, the Master Agreement has
16     been an effective written collective bargaining agreement between the Association and
17     Local 12. At all times herein, Gaudenti was obligated to the terms and provisions of
18     the Agreement, Master Agreement, and related Trust Agreements.
19               10.   Gaudenti is an “employer,” as that term is understood in the Master
20     Agreement and related Trust Agreements.
21               11.   Gaudenti is an “employer” as defined and used in section 3(5) of ERISA
22     [29 U.S.C. § 1002(5)], and therefore, Gaudenti is “obligated to make contributions to
23     a multiemployer plan” within the meaning of section 515 of ERISA [29 U.S.C. §
24     1145]. Plaintiffs are informed and believe, and thereon allege, that Gaudenti is also an
25     “employer” engaged in “commerce” in an “industry affecting commerce,” as those
26     terms are defined and used in sections 501(1) and 501(3) of the LMRA [29 U.S.C.
27     §§ 142(1), 142(3)], and within the meaning and use of section 301(a) of the LMRA
28     [29 U.S.C. § 185(a)].
                                                     4
                                                COMPLAINT
       1287284
     Case 2:18-cv-09298-SJO-AS Document 1 Filed 10/30/18 Page 5 of 9 Page ID #:5



 1                                  FIRST CLAIM FOR RELIEF
 2       Breach of Written Collective Bargaining Agreement and Violation of § 515 of
 3                                     ERISA [29 U.S.C. § 1145]
 4               12.   Plaintiffs hereby incorporate by reference paragraphs 1 through 11 above
 5     to the same effect as if set forth here verbatim.
 6               13.   Section 515 of ERISA [29 U.S.C. § 1145], provides “[e]very employer
 7     who is obligated to make contributions to a multiemployer plan under the terms of the
 8     plan or under the terms of a collectively bargained agreement shall, to the extent not
 9     inconsistent with law, make such contributions in accordance with the terms and
10     conditions of such plan or such agreement.”
11               14.   Gaudenti is an “employer” as defined and used in § 3(5) of ERISA [29
12     U.S.C. § 1002(5)], and is “obligated to make contributions to a multiemployer plan”
13     within the meaning and use of section 515 of ERISA [29 U.S.C. § 1145].
14               15.   By the terms and provisions of the Master Agreement and related Trust
15     Agreements, and at all times material herein:
16                     (A)   Gaudenti agreed to prepare and submit true, complete, and
17     accurate written monthly contribution reports (“Monthly Reports”) to Plaintiffs on a
18     timely basis showing the identities of its employees performing work covered by the
19     Master Agreement, the number of hours worked by or paid to these employees, and
20     based upon the hours worked or amounts paid to employees, the proper calculation of
21     the fringe benefit contributions due for such employees. The Monthly Reports are
22     either submitted in hard copy or electronically through an online reporting portal.
23                     (B)   At all times material herein, Gaudenti has been obligated to submit
24     its Monthly Reports and pay its contributions to Plaintiffs at Plaintiffs’ administrative
25     offices in Pasadena, California, on or before the 10th day of each successive month;
26                     (C)   Gaudenti agreed to permit Plaintiffs and their agents to conduct
27     audits of payroll and related records in order to determine if fringe benefit
28

                                                    5
                                               COMPLAINT
       1287284
     Case 2:18-cv-09298-SJO-AS Document 1 Filed 10/30/18 Page 6 of 9 Page ID #:6



 1     contributions have been properly paid pursuant to the Master Agreement and related
 2     Trust Agreements; and
 3                     (D)    Gaudenti agreed to pay to Plaintiffs fringe benefit contributions,
 4     benefits and/or withholdings on a monthly basis, and at specified rates for each hour
 5     worked by, or paid to, applicable employees. These amounts are due and payable at
 6     Plaintiffs’ administrative offices in Pasadena, California.
 7               16.   Gaudenti failed to submit Monthly Reports to Plaintiffs reflecting work
 8     performed by Gaudenti employees during the months of July 2018 through present in
 9     violation of the Master Agreement and Trust Agreements, and its statutorily-mandated
10     obligation under section 515 of ERISA [29 U.S.C. § 1145]. The total amount of
11     contributions owed to Plaintiffs is currently unknown, but will be established by proof
12     at the trial herein.
13               17.   Gaudenti also failed to submit accurate monthly reports to Plaintiffs
14     reflecting work performed during the month of March 2018.              Based information
15     received from one of Gaudenti’s employees, Gaudenti owes fringe benefit
16     contributions totaling at least $1,572.79 for work performed during March 2018.
17               18.   Plaintiffs are informed and believe, and thereon allege, that Gaudenti has
18     failed to pay certain additional amounts of fringe benefit contributions not presently
19     known to Plaintiffs. These additional amounts will be established by proof.
20               19.   Gaudenti is a “delinquent,” as that term is used in the Master Agreement
21     and related Trust Agreements.
22               20.   Plaintiffs are informed and believe, and thereon allege, that there is no
23     legal excuse for Gaudenti’s breach of its obligations under the Master Agreement and
24     related Trust Agreements in violation of section 515 of ERISA [29 U.S.C. § 1145].
25               21.   Gaudenti has failed to pay contributions owed to Plaintiffs accruing since
26     at least March 2018. Pursuant to the Master Agreement, Gaudenti agreed that in the
27     event Gaudenti failed to pay or to timely fringe benefit contributions or otherwise
28     comply with the terms and provisions of the Master Agreement and related Trust
                                                     6
                                                COMPLAINT
       1287284
     Case 2:18-cv-09298-SJO-AS Document 1 Filed 10/30/18 Page 7 of 9 Page ID #:7



 1     Agreements, Gaudenti would be considered delinquent with Plaintiffs and would pay
 2     Plaintiffs the greater of $25.00 per month or ten percent (10%) of the total amount
 3     then due as liquidated damages for each delinquency.
 4               22.   Pursuant to section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any
 5     action by a fiduciary in which judgment is found in favor of the plan, the Court shall
 6     award the plan:(i) the unpaid contributions, (ii) interest on the unpaid contributions,
 7     (iii) an amount equal to the greater of (a) interest on the unpaid contributions or (b)
 8     liquidated damages provided for under the plan in an amount not in excess of 20% (or
 9     such higher percentage as may be permitted under federal or state law) of the amount
10     determined by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees
11     and costs, and (v) such other legal or equitable relief as the Court deems appropriate.
12     For purposes of section 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], interest on
13     unpaid contributions shall be determined by using the rate provided under the plan or,
14     if none, the rate prescribed under section 6621 of the Internal Revenue Code of 1986,
15     as amended, 26 U.S.C. § 6621.
16               23.   Pursuant to the Master Agreement, related Trust Agreements, and
17     Section 502(g)(2)(C) of ERISA [29 U.S.C. § 1132(g)(2)(C)], Gaudenti owes Plaintiffs
18     liquidated damages in amounts currently unknown to Plaintiffs that will be established
19     by proof.
20               24.   Pursuant to the Master Agreement, related Trust Agreements, and
21     Section 502(g)(2)(B) of ERISA [29 U.S.C. § 1132(g)(2)(B)], Gaudenti owes Plaintiffs
22     interest from the respective due dates on all unpaid fringe benefit contributions. The
23     exact amount of interest owed by Gaudenti to Plaintiffs will be established by proof.
24               25.   By the Master Agreement and related Trust Agreements, Gaudenti agreed
25     to pay Plaintiffs all legal costs and audit costs in connection with the collection of any
26     delinquency, whether incurred before or after litigation is commenced.
27               26.   It has been necessary for Plaintiffs to engage legal counsel for the
28     purpose of collecting said contributions and damages, and Plaintiffs are entitled to
                                                   7
                                               COMPLAINT
       1287284
     Case 2:18-cv-09298-SJO-AS Document 1 Filed 10/30/18 Page 8 of 9 Page ID #:8



 1     their reasonable attorneys’ fees in connection therewith pursuant to the Master
 2     Agreement, Trust Agreements, and Section 502(g)(2)(D) of ERISA [29 U.S.C.
 3     § 1132(g)(2)(D)]. The exact amount of the legal fees due and payable has not been
 4     ascertained at this time. These amounts shall be established by proof.
 5               27.   Pursuant to Section 502(g)(2)(E) of ERISA [29 U.S.C. § 1132(g)(2)(E)],
 6     the Court may grant such other legal or equitable relief as the Court deems
 7     appropriate. As part of Plaintiffs’ judgment, Plaintiffs’ shall request the Court to:
 8                     (A)   Order Gaudenti to post and deliver either a good faith deposit, or a
 9     performance bond issued in favor of Plaintiffs in an amount determined by the Court
10     to be appropriate, and
11                     (B)   Order the creation of a constructive trust on all applicable property
12     and order the transfer of the applicable property to Plaintiffs, and
13                     (C)   Order Gaudenti to pay to Plaintiffs all amounts due to Plaintiffs,
14     including, but not limited to, the unpaid contributions, other damages for breach of
15     contract, legal fees, audit costs, and other expenses and damages incurred.
16                                              PRAYER
17               WHEREFORE, Plaintiffs pray for judgment against Gaudenti as follows:
18               1.    For unpaid fringe benefit contributions in the sum of $1,572.79, plus
19     additional amounts as proved;
20               2.    For liquidated damages in amounts as proved;
21               3.    For interest pursuant to section 502(g)(2) of ERISA [29 U.S.C.
22     § 1132(g)(2)] in amounts as proved;
23               4.    For reasonable attorneys’ fees and costs of suit incurred, in amounts as
24     proved;
25               5.    For such additional relief as this Court deems just and proper, including,
26     but not limited to, the following:
27                     5.1   An Order for the creation of a constructive trust on all applicable
28     property, and an Order for the transfer of the applicable property to Plaintiffs; and
                                                     8
                                                COMPLAINT
       1287284
     Case 2:18-cv-09298-SJO-AS Document 1 Filed 10/30/18 Page 9 of 9 Page ID #:9



 1                     5.2    For a good faith deposit or performance bond in favor of Plaintiffs in
 2     an amount equal to the total amount determined by this Court to be due to Plaintiffs, as
 3     proved.
 4

 5     Dated: October 30, 2018              Respectfully Submitted,
 6                                          LAQUER URBAN CLIFFORD & HODGE LLP
 7
                                            By: /S/ Michael Y. Jung
 8
                                                 MICHAEL Y. JUNG
 9                                          Counsel for Plaintiffs, Trustees of the Operating
                                            Engineers Pension Trust, et al.
10

11

12

13                                      WAIVER OF JURY TRIAL
14               Plaintiffs hereby waive a jury trial in this action.
15

16     Dated: October 30, 2018              LAQUER URBAN CLIFFORD & HODGE LLP
17
                                            By: /S/ Michael Y. Jung
18
                                                 MICHAEL Y. JUNG
19                                          Counsel for Plaintiffs, Trustees of the Operating
                                            Engineers Pension Trust, et al.
20

21

22

23

24

25

26

27

28

                                                        9
                                                   COMPLAINT
       1287284
